DETAILED ACTION
	This is the first office action on the merits for 16/607,572, filed 10/23/2019, which is a national stage entry of PCT/KR2018/000769, filed 01/17/2018, which claims priority to Korean application KR10-2017-0055621, filed 4/28/2017.
	Claims 1-10 are pending in the application, and are considered herein.
	The previous rejections are withdrawn in light of the arguments, and new grounds of rejection are presented herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, even though these references are not currently applied in a grounds of rejection.
Burkhardt, et al. (U.S. Patent Application Publication 2019/0058221 A1)
Onuki, et al. (U.S. Patent Application Publication 2008/0311478 A1, paragraphs [0122]-[0138] and [0144])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, et al. (U.S. Patent Application Publication 2009/0226820 A1), in view of Yamaguchi, et al. (U.S. Patent Application Publication 2004/0081891 A1). 
In reference to Claims 1-3 and 9, Jeon teaches an electrolyte for a lithium battery (“Example 1,” paragraph [0018] and Table 1.)
The electrolyte of Jeon comprises a non-aqueous organic solvent, corresponding to the mixture of ethylene carbonate, ethylmethyl carbonate, and diethyl carbonate in the electrolyte (paragraph [0018]).
The electrolyte of Jeon comprises a lithium salt, LiPF-6 (paragraph [0018]).
The electrolyte of Jeon comprises an additive, tetronic acid, at an amount of 1.0 wt% (Table 1). The structure of tetronic acid is shown in paragraph [0015] of Jeon.
a-Rd groups of Chemical Formula 1 of Claim 1 are all H.
To solve the same problem of providing a non-aqueous electrolyte for a lithium battery, Yamaguchi teaches a 5-membered lactone additive for an electrolyte for a non-aqueous battery (Formula 1, paragraphs [0046]-[0048]). The tetronic acid additive of Jeon is also a 5-membered lactone.
Yamaguchi further teaches that the carbon atoms of the lactone ring may be substituted with hydrogen (as in Jeon), halogen, or alkyl groups (paragraphs [0046]-[0048]). 
Yamaguchi further teaches that the lactone additive of his invention provides the benefit of improving the cycling capacity of the battery (paragraph [0050]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have replaced the hydrogen substituents on the 5-membered lactone in the Ra-Rd positions additive of Jeon with any of halogen groups or alkyl groups, based on the teachings of Yamaguchi that these are suitable substituents for a lactone additive for a non-aqueous electrolyte for a lithium battery.
Replacing the hydrogen substituents on the 5-membered lactone in the Ra-Rd positions additive of Jeon with any of halogen groups or alkyl groups teaches the limitations of Claims 1 and 9, wherein Ra, Rb, Rc, and Rd are each independently a halogen or an unsubstituted alkyl group.
This disclosure further teaches the limitations of Claim 2, wherein an amount of the additive is 0.1-2 wt%, based on the total weight of the electrolyte, because Jeon teaches that the additive is present at 1.0 wt% of the electrolyte.
This disclosure further teaches the limitations of Claims 3 and 9, wherein an amount of the additive is 0.5-2 wt%, based on the total weight of the electrolyte, because Jeon teaches that the additive is present at 1.0 wt% of the electrolyte.
Replacing the hydrogen substituents on the 5-membered lactone in the Ra-Rd positions additive of Jeon with alkyl groups teaches the limitations of Claim 4, wherein Ra, Rb, Rc, and Rd are each independently an unsubstituted alkyl group.
In reference to Claim 5, Yamaguchi teaches a specific embodiment in which the alkyl group substituents are methyl groups (see, e.g. Compound 9, paragraph [0183]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected Ra-Rd of modified Jeon to be methyl groups, because Yamaguchi teaches that this is a suitable alkyl group substituent for the lactone additive.
Selecting Ra-Rd of modified Jeon to be methyl groups, as taught by Jeon, teaches the limitations of Claim 5, wherein Ra, Rb, Rc, and Rd are each an unsubstituted alkyl group with a carbon number of 1.
In reference to Claims 6 and 10, Jeon teaches a lithium secondary battery comprising a negative electrode including a negative active material, corresponding to the graphite anode material (paragraph [0019]), a positive electrode including a positive active material, corresponding to the LiCoO2 cathode material (paragraph [0019]), and the electrolyte of Claim 1/9 (described in the rejection of Claims 1 and 9 above).
In reference to Claim 7, Jeon teaches that the positive active material is LiCoO2 (paragraph [0019]). 
Paragraph [0050] of the instant specification recognizes this material as a material that can intercalate and de-intercalate lithium.
In reference to Claim 8, Jeon teaches that the positive active material is LiCoO2 (paragraph [0019]). 
This disclosure teaches the limitations of Claim 8, wherein the positive active material is LiaCo1-bXbD2, in which a is 1, b is 0, and D is O.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721